DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 11th 2022 has been entered and made of record.  Claims 1, 8 and 15-20 are amended. Claims 1-20 are pending. 
Applicant’s remarks in view of the newly presented amendments have been considered but are not found to be persuasive for at least the following reasons:
Applicant argues that Li does not disclose the limitation wherein:
sending presentation information to the user terminal in response to determining that, during a historical time period, a number of times of presenting, by the user terminal is less than or equal to a target number of times, based on presentation information.
Examiner disagrees.  Li discloses that presentation information is sent to the user and that the expression set is presented to the user visually in a sort order.  The sort order is determined based on usage count, time when the display information was last used, a recommendation index and user’s interest degree.  The usage count and the last time the display information are both related to the number of times in a historical time period.  The count usage will be for a certain period of time.  The expression set is ranked and presented in order according to the count usage (column 2, lines 27-55 and column 3, lines 28-35 and column 11, lines 1-16 and 39-67 and column 12, lines 1-19).  The presentation order itself describes the at least one expression image according to the presentation order is less than or equal to a target number of times.  As the expression are presented in order either ascending or descending, the order shows that one expression has been presented more or fewer times than its neighboring expression when presented in order.  There is no recitation of what or how the target number of times is determined in the claim.  Accordingly an expression that appears before another expression can be considered to have been presented either more or less than the number of times of the neighbor expression which is considered to read on a target number of times.  Li discloses how the expression are presented in order according to the number of times they have occurred during some time period or usage count. 
 Li’s disclosure is considered to read on the claim language as broadly recited.  The rejection in view of Li is therefore maintained and accordingly made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 10,209,782 to Li et al.

With regard to claim 1, Li discloses a method for sending information, comprising:
acquiring user input information input to a user terminal (column 1, lines 50-62, A user inputs semantic keywords from a device); 
5determining, from a target expression image set, at least one expression image to be sent to the user terminal and matching the user input information, and a presentation order of the at least one expression image (column 1, lines 55-62, The entered and analyzed semantic keywords are used to match expression images or a target expression image set.  Column 2, lines 27-55, A sort order is determined for the expression image set display); and 
sending presentation information to the user terminal (column 3, lines 11-16, receiving display information from a server) in 10response to determining that, during a historical time period, a number of times presenting, by the user terminal the at least one expression image according to the presentation order is less than or equal to a target number of times, for instructing the user 15terminal to present the at least one expression image according to the presentation order based on presentation information (column 2, lines 27-55, The expression image set is presented to the user visually in a sort order determined by, for example, usage count, time when the display information was lastly used, a recommendation index, and user’s interest degree, all of which correspond to a historical time period of the user’s operation; and the count corresponds to less than or equal to a target number of times.  Li discloses that presentation information is sent to the user and that the expression set is presented to the user visually in a sort order.  The sort order is determined based on usage count, time when the display information was last used, a recommendation index and user’s interest degree.  The usage count and the last time the display information are both related to the number of times in a historical time period.  The count usage will be for a certain period of time.  The expression set is ranked and presented in order according to the count usage (column 2, lines 27-55 and column 3, lines 28-35 and column 11, lines 1-16 and 39-67 and column 12, lines 1-19).  The presentation order itself describes the at least one expression image according to the presentation order is less than or equal to a target number of times.  As the expression are presented in order either ascending or descending, the order shows that one expression has been presented more or fewer times than its neighboring expression when presented in order.  There is no recitation of what or how the target number of times is determined in the claim.  Accordingly an expression that appears before another expression can be considered to have been presented either more or less than the number of times of the neighbor expression which is considered to read on a target number of times.  Li discloses how the expression are presented in order according to the number of times they have occurred during some time period or usage count).  

With regard to claim 2, Li discloses the method according to claim 1, wherein the user input information is an expression image; and 
the determining, from the target expression image set, 20at least one expression image to be sent to the user terminal and matching the user input information comprises:
determining, from the target expression image set, at least one expression image to be sent to the user terminal, category of the at least one expression image being identical 25to the category to which the acquired expression image belongs, as the at least one expression image matching the user input information (column 1, lines 55-62, The entered and analyzed semantic keywords are used to match expression images or a target expression image set.  Column 2, lines 27-55, A sort order is determined for the expression image set display).

With regard to claim 3, Li discloses the method according to claim 2, wherein the determining, from the target expression image set, at least one expression3320A83236US image to be sent to the user terminal, the category of the at least one expression image being identical to the category to which the acquired expression image belongs, comprises:
determining, from the target expression image set, an 5expression image subset belonging to a category identical to the category to which the acquired expression image belongs (column 3, lines 36-40, a sunset of a first N number of images from the sort order for display); and 
selecting the at least one expression image to be sent to the user terminal from the expression image subset (column 1, lines 55-62, The entered and analyzed semantic keywords are used to match expression images or a target expression image set.  Column 2, lines 27-55, A sort order is determined for the expression image set display).  

With regard to claim 5, Li discloses the method according to claim 1, wherein the method further 20comprises: 
updating the target expression image set in response to a preset time length having passed since a previous generation time of the target expression image set, and to generate a new target expression image set (column 3, lines 18-22, The system is configured to update the set of display information with an update packet); and 
25the determining, from the target expression image set, the at least one expression image to be sent to the user terminal and matching the user input information comprises: 
determining, from a target expression image set updated most recently, the at least one expression image to be sent 3420A83236US to the user terminal and matching the user input information (column 3, lines 18-22, The system is configured to detect when an update packet is present to update the available display image information for sending to the user).

With regard to claim 6, Li discloses the method according to claim 1, wherein the target number of times is 0 (column 2, lines 27-34, When the usage count is zero that is considered a sorting factor in sorting the display information).  

With regard to claim 7, Li discloses the method according to claim 1, wherein the acquiring the 5user input information input to the user terminal comprises: 
acquiring user input information that has been input to the user terminal and has not been sent to another user terminal except the user terminal (column 1, lines 51-67 and column 2, lines 6-40, The system uses either semantic keyword information stored locally or from a server side but uses user specific historical data and user specific interest degree).  

With regard to claim 8, the discussion of claim 1 applies.  Li discloses a server and processors for performing the method of claim 1 (column 2, lines 6-20).

With regard to claims 9-10, and 12-14, the discussions of claims 2-3 and 5-7 apply respectively.

With regard to claim 15, the discussions of claims 1 and 8 apply.  Li discloses a computer system running a program.

With regard to claims 16-17 and 19-20, the discussions of claims 2-3, 5 and 7 apply respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 10,209,782 to Li et al. and 2017/0052946 to Gu et al.
With regard to claims 4, 11 and 18, Li discloses 10the method according to claim 3, but does not explicitly disclose the use of a pre-trained deep neural network to obtain a category and searching the expression set belonging to the category.  
Gu discloses a very similar system to that of Li for using semantic input to determine to determine emotional category classification and offer corresponding emoji classification categories.  Gu also teaches that classifiers for emoji categories are trained using “naïve Bayes, k-nearest neighbor (k-NN), maximum entropy, support vector machine and other classical machine learning methods” (paragraph [0120].  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a pre-trained deep neural network as taught by Gu in order to more effectively determine the classification of emotional content data of Li such that the learning classifier gets better over time.


FINAL REJECTION
	Applicant’s amendment necessitated the grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669